Title: Charles Thomson to Thomas Jefferson, 16 May 1816
From: Thomson, Charles
To: Jefferson, Thomas


          
            My very dear, much loved as well as ancient friend
             Lower Merion, near Philadelphia May 16. 1816
          
          Your letter of the 9 of January last which did not reach me till the latter end of April was to me indeed a cordial.  It recalled to mind the trying  Scenes through which we passed with undessembled confidence, but in a particular manner rejoiced me as it informed me of the firm state of your health and the full enjoyment you have of your faculties both of body and mind and more especially of the precious little book you have composed and which you call the philosophy of Jesus, which is to you a document in proof that you are a real Christian, that is a disciple of the doctrines of Jesus and can look to the consummation of life with the composure of one qui summum nec metuit diem nec optat. For the good of our country I could wish that day to be distant; but on account of the infirmities with which old age is accompanied and which I experience, I dare not. Nothing but your earnest desire could induce me to trouble you with a detail of what I experience and feel. Though I have reached and am near closing, my 87th year, my constitution was naturally not of the robust, but of a weak and delicate kind, subject to bilious complaints and fevers by which I have been several times brought to the gates of
			 death and have (I may say miraculously) recoverd and with returning strength have found the powers of the mind restored. But that is not the case now. I find that as I advance in life I find that disorders of any kind make more lasting impressions. They dull the senses and stupify the mind so as to render it incapable of exercising its powers. I have parted with most of my teeth
			 and the few stumps that remain are unfit for mastication. My Eyes indeed (though in 1778 I almost lost the use of them by what the french call a Coup de Soleil) have been so far restored that I write and read without spectacles and use them only occasionally to ease the Eyes when tired or when the print is too small. My hearing is so dull that I
			 can take no share in common conversation So that when my friends visit me and wish to communicate any thing or ask me a question they must sit near me and bawl. My memory is like a riddle—
          But why should I proceed with this detail of weaknesses. How few at my age enjoy greater comforts. I am free from gout or stone or any acute disorder. My sleep is sweet, and when tired, whether by day or night I can, by laying my head on a pillow, enjoy that comfort. I read the news papers for amusement and glance over the debates of sages and am sorry to say I find more to disgust than to please. I lately met with Allen’s history of Lewis and Clarks interesting expedition up the Missouri to its source, thence across the rocky mountains and down the river Columbia to the Pacific Ocean. It is a wonderful instance of persevering resolution I wish it had undergone another revision before it was committed to the press, and that it was accompanied with a better map.
          I ought to have informed you that from an early period of life I have continued the constant use of the flesh brush, always in the morning and sometimes at night just before going to bed. This serves instead of riding and I have the benefit of an air bathe instead of a water bathe. But to finish this string of Egotisms I beg leave to assure you that I am with constant and undessembled love your affectionate
          Chas Thomson
        